HERRICK, J.
I have carefully read the testimony in this case, and, while the preponderance of the evidence seems to be in favor of the defendant, still, when it is considered that the jury had the witnesses before them to observe their appearance, and the manner of giving of their testimony, that preponderance is not so great as to indicate that the finding of the jury against the defendant was brought about by passion, prejudice, or corruption. There was a conflict of evidence, and it was for the jury to determine where the truth was. The exceptions taken during the progress of the trial are not sufficiently important to cause a reversal of the judgment. The judgment should be affirmed, with costs, there being no occasion for an opinion. All concur.